Citation Nr: 0829898	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

This claim was previously before the Board in September 2007, 
at which time the Board remanded the veteran's claim for 
another VA examination.  While the Board is loath to delay 
the case any further, we simply do not have sufficient 
evidence to render a fully responsive and equitable 
resolution of the pending issue at this time.

The veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 
2002 & Supp. 2008); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA 
does not have the authority under 38 U.S.C.A. § 5711 to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary contemporaneous 
examination at the closest VA medical facility.  VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate physical examination within the prison facility, or 
if that is unfeasible, having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, supra.

An October 2007 notation from the Fresno VA Medical Center, 
which is in the veteran's claim file, indicates that he was 
unable to attend an examination at a VA facility because of 
his incarceration.  The veteran was notified in an April 2008 
letter that VA did not have a physician able to go to the 
prison where he was incarcerated to examine him.  However, 
there is no indication from the claims file that VA attempted 
to arrange for a physician to examine the veteran on a fee 
basis, as required by Bolton, supra.
 
The veteran's representative noted in his August 2008 
Informal Brief to the Board that the VA Benefits Adjudication 
Manual M21-1, at paragraph 1.20g, calls for the RO and VHA 
Medical Examination Coordinators to discuss any difficulties 
in scheduling an examination for incarcerated veterans and to 
notify the Compensation and Pension Service (214A) for 
Central Office assistance if the problem cannot be resolved.  
However, in December 2005 that cited section was rescinded in 
a manual revision (MR) and replaced by M21-1MR, Parts III, IV 
and V.

The new provision, which may be helpful to the RO on Remand, 
states that it may not be possible for an incarcerated 
veteran to be examined at a VA medical facility or for 
Veterans Health Administration (VHA) personnel to perform the 
examination at the prison.  When an examination of an 
incarcerated veteran is required, the RO and/or VHA should 
confer with prison authorities to determine whether the 
veteran should be escorted to a VA medical facility for 
examination by VHA personnel or be examined at the prison by 
VHA personnel, by a prison medical provider at VA expense, or 
on a fee basis by a provider contracted by VHA.  M21-1MR, 
III.iv.3.A.11.d (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the necessary 
authorization from the veteran and then obtain 
copies of the veteran's treatment records from 
his current incarceration.  If any pertinent 
records are not available, or if the search 
for the records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
notified in writing.

2.	After all available records have been 
associated with the claims file, take all 
reasonable measures to schedule the veteran 
for a VA examination by a physician.  Confer 
with prison authorities to determine whether 
the veteran may be escorted to a VA medical 
facility for the examination or if examination 
at the prison is feasible, to include by VHA 
personnel, by the prison medical providers at 
VA expense, or by a fee basis physician 
contracted by VHA.

a.	The claims file (or, if that is deemed 
inappropriate, a copy of pertinent 
contents thereof), to include a copy of 
this Remand, must be made available to 
the examiner.  The report of the 
examination should include indication 
that the claims file was reviewed, and 
should include discussion of the 
veteran's service treatment records, his 
documented medical history, and his 
history and contentions regarding his 
claimed skin disorder.  All indicated 
special studies deemed necessary should 
be conducted.

b.	The examiner should provide a definitive 
diagnosis of all skin disorders currently 
present.

c.	The examiner should then render an 
opinion as to whether it is at least as 
likely as not (that is, to at least a 50-
50 degree of probability) that any 
currently diagnosed skin disorder is 
related to the veteran's period of 
service, to include the reported episode 
of urticaria, or whether such a 
relationship to service in unlikely 
(i.e., less than a 50-50 probability).

d.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

e.	A complete rationale for all opinions 
expressed must be provided.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for a skin disorder.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
an opportunity to respond.  The case must then 
be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

